The motion involved on this appeal was not addressed to the sufficiency of the complaint but was made under rule 103 of the Rules of Civil Practice to strike matter from the complaint as irrelevant. On such a motion we do not pass upon the sufficiency of the complaint, or any part thereof, but only upon the relevancy of the matter challenged to the purported cause of action. Plaintiff purports to allege a fraudulent conspiracy to swindle him, consisting of inducing his investment in the corporation by false pretenses and squeezing him out by duress and fraud. The allegations challenged do not appear to be irrelevant to such a cause of action. Order unanimously reversed, with $20 costs and disbursements to appellant, and the motion denied. Present ■— Peck, P. J., Dore, Van Voorhis and Breitel, JJ.